Citation Nr: 9927552	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1971 to August 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated January 17, 1997, 
the Board denied entitlement to a permanent and total 
disability rating for pension purposes.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 1997, counsel 
for VA filed an unopposed "Motion for Remand to the 
[Board]" and requested a stay of proceedings pending a 
ruling on the motion.  An Order of the Court dated in August 
1997 granted the motion and vacated the Board's decision of 
January 1997.  The case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.  

In April 1998, the Board remanded this issue for further 
development, to include a VA examination and a social and 
industrial survey.  The record reveals that, although the 
veteran appeared for the scheduled VA examination, he failed 
to respond to the VA social worker's attempts to conduct the 
social and industrial survey.  The RO readjudicated the claim 
with the evidence of record, and continued its denial of the 
appellant's claim.  The case has returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran has failed to report for a VA social and 
industrial survey ordered by the Board and scheduled 
following the April 1998 remand.

2.  No reason or cause for failure to report for the VA 
social and industrial survey has been supplied by the 
veteran.

3.  The veteran failed to keep VA apprised of his 
whereabouts.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 3.655, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the INTRODUCTION, this case was previously 
remanded by the Board in April 1998 for further development, 
to include a medical evaluation and a social and industrial 
survey.  

In May 1998, the veteran failed to appear for the scheduled 
VA examination and social and industrial survey.  According 
to a report of contact dated later that month, the veteran 
stated that he received the notice for examination in the 
mail after the scheduled date.  As a result, the RO 
rescheduled the examination and the social industrial survey.  
While the veteran appeared for the physical examination in 
June 1998, he failed to cooperate with the VA social worker 
assigned to conduct the social and industrial survey.

According to a November 1998 report, a VA social worker tried 
to arrange an interview with the veteran several times over 
the phone without success.  The social worker could only 
reach the veteran's mother and she hung up on him twice.  She 
denied any knowledge of her son's whereabouts.  The social 
worker telephoned the veteran's former wife and employer, but 
those were nonworking numbers.  The social worker then drove 
to the veteran's listed address.  The veteran was not there.  
His mother, who answered the door, thought that he was in 
Atlanta at his brother's house, but she could not provide a 
name or address.  As a result, because of the paucity of 
available information and the veteran's unavailability, an 
analysis could not be made. 

The RO notified the veteran of his failure to undergo the 
social and industrial survey in a December 1998 supplemental 
statement of the case, which was sent to the veteran's last 
address of record.  The supplemental statement of the case 
was not returned as undeliverable.  Further, the veteran has 
not responded.

Absent any evidence that the veteran took affirmative steps 
to specifically notify VA of an address change and absent 
evidence that the mailings to the last address given by the 
veteran had been returned as undeliverable, the Board is 
entitled to rely on that address as being the veteran's last 
known address.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).  
Accordingly, the Board is satisfied that no further efforts 
to contact the veteran in the hopes of achieving further 
development are necessary and that the duty to assist has 
been fulfilled to the extent possible, including attempts to 
provide the veteran notice of the consequences of his failure 
to appear for examination.

The United States Court of Appeals for Veterans Claims' case 
law on a claimant's/veteran's cooperation in the adjudication 
process is very clear: "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)).  It is the burden of the veteran to keep the VA 
apprised of his whereabouts and if he does not do so, there 
is no burden on the part of VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a)(1998).  Paragraph (b) of 
38 C.F.R. § 3.655 further provides:  "When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim ... the 
claim shall be denied."  38 C.F.R. § 3.655(b).  The 
veteran's pension claim is such an "other original claim."  
See Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (38 
U.S.C.A. § 5108 finality provision does not apply to a 
pension claim).

The Board finds that VA complied with its duty to assist the 
appellant and made all reasonable attempts to provide him 
notice of the consequences of his failure to report for an 
examination, but in the end it was the veteran's own inaction 
which prevented the full development of his claim by failing 
to report for his scheduled VA social and industrial survey 
and keeping VA apprised of his whereabouts.  The veteran has 
not provided any explanation for his failure to report, so 
good cause clearly is not shown.  The Board remanded this 
case in April 1998 because the record was inadequate for 
making a final appellate determination regarding his pension 
claim.  Thus, the Board finds that the evidence of record is 
insufficient to fully identify and rate his disabilities for 
VA pension purposes.  Under these circumstances, the Board is 
compelled to deny the veteran's claim for a permanent and 
total rating for pension purposes.  38 C.F.R. § 3.655.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  Due process means 
fundamental fairness.  Austin v. Brown, 6 Vet.App. 547, 551 
(1994).  Here, on three separate occasions the RO attempted 
to fulfill the development requested by the Board in April 
1998.  On each occasion their efforts were met with either 
silence or a total lack of cooperation on the appellant's 
part.  The RO then informed the veteran in the December 1998 
supplemental statement of the case that it noted his failure 
to cooperate.  The veteran choose not to respond.  
Accordingly, in reaching the merits of the claim the RO 
accorded the claimant far greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).  To remand this claim 
to provide the veteran with a supplemental statement of the 
case telling him that his appeal was going to be denied 
because he failed to appear would be fiscally irresponsible, 
United States Constitution, Art. I, sec. 9, cl. 7 (Payments 
of money from the Federal Treasury are limited to those 
authorized by a statute.  Payment of pension requires that 
appellants report for examinations), and would eviscerate the 
long standing principle providing that the duty to assist is 
not a one way street.  Wood.


ORDER

A permanent and total rating for pension purposes is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

